


[citimage.jpg]




The CIT Group/Business Credit, Inc.
11 West 42nd Street
New York, New York 10036
July 18, 2012
Senior Revolving DIP Facility
Commitment Letter


CONFIDENTIAL


Broadview Networks Holdings, Inc.
Broadview Networks, Inc.
Broadview Networks of Massachusetts, Inc.
Broadview Networks of Virginia, Inc.
Bridgecom International, Inc.
800 Westchester Avenue
5th Floor. Suite N501
Rye Brook, New York 10573
Attention: Corey Rinker, Chief Financial Officer


Ladies and Gentlemen:


Broadview Networks Holdings. Inc. for itself and on behalf of its affiliates,
Broadview Networks, Inc., Broadview Networks of Massachusetts, Inc., Broadview
Networks of Virginia, Inc. and Bridgecom International, Inc. (collectively the
"Borrower"; sometimes referred to herein as"you") has advised The CIT
Group/Business Credit, Inc. ("CITBC"); sometimes referred to herein as "we" or
"us") that it intends to file a voluntary Chapter 11 petitions under the U.S.
Bankruptcy Code (the "Bankruptcy Code") in the United States Bankruptcy Court
for the Southern District of New York on or around August 24, 2012 in connection
with the proposed restructuring of certain outstanding 11375% Senior Secured
Notes issued by Borrower, due September 1, 2012 (the "Senior Secured Notes")
(the "Transaction").


1.     Commitments.


The Borrower has requested that CITBC commit to provide a senior secured
revolving credit facility to the Borrower as debtors and debtors-in-possession
under Chapter 11 of the Bankruptcy Code (collectively, the "Chapter 11 Cases")
in an aggregate principal amount of up to $25,000,000, comprised of a
dollar-for-dollar roll up and refinancing in full of the Pre-Petition Facility
Amount (defined below), plus new money revolving loans equal to the difference
between $25,000,000 (subject to availability under applicable borrowing base
formulae described in the DIP Term Sheet) and the Pre-Petition Facility Amount
(the "Senior Revolving DIP Facility"). The Senior Revolving DIP Facility and the
proceeds of loans advanced thereunder are to be used (i) to roll up on a dollar
for dollar basis and pay in full the Pre-Petition Facility Amount (defined
below), (ii) to fund ongoing working capital requirements during the pendency of
the Chapter II Cases. (iii) to pay for court approved fees and expenses
associated with the Transaction and the Chapter II Cases, and (iv) for general
corporate purposes.


For purposes of this Commitment Letter, the "Pre-Petition Facility Amount" shall
mean the aggregate Obligations of the Borrower to CITBC immediately prior to the
commencement of the Chapter 11 Cases under Borrower’s existing credit facility
with CITBC (the "Existing Facility"), as memorialized by (and as defined in)
that certain Credit Agreement between the Borrower, certain guarantors, and
CITBC, with CITBC as Administrative Agent and as a lender, together with the
other lenders party thereto, dated August 23, 2006, as amended (the "Existing
Credit Agreement").






--------------------------------------------------------------------------------




Based upon and subject to the terms and conditions set forth in this commitment
letter (the "Commitment Letter") and the Summary Terms and Conditions relating
to the Senior Revolving DIP Facility attached hereto as Exhibit A (the "DIP Term
Sheet"; and together with the Commitment Letter, the "Commitment), CITBC is
pleased to advise you of its commitment to provide the Senior Revolving DIP
Facility, and its agreement to act as the administrative agent in respect
thereof. You agree that no other agents or arrangers will be appointed, and no
other titles or compensation will be awarded or paid, on account of the Senior
Revolving DIP Facility, unless approved by CITBC. In consideration of the
commitments and agreements of the DIP Agent hereunder, you agree to pay the fees
described in the DIP Term Sheet, including, without limitation, the Commitment
Fee, each of which shall be paid and fully earned as and when set forth in the
attached DIP Term Sheet.


2.     Conditions.


The Commitment does not set forth all of the terms, conditions, covenants,
representations, warranties and other provisions which would be contained in the
final financing agreements and related documentation of the proposed financing
(which are, collectively, referred to herein as the "Loan Documentation");
rather, it only summarizes the major points of understanding which will be the
basis for such Loan Documentation, which will be drafted by, and will be in form
and substance satisfactory to, the DIP Agent, substantially consistent with the
Existing Credit Agreement (as modified by the DIP Term Sheet and as deemed
usual, customary, necessary and/or advisable in light of the proposed filing of
the Chapter Ii Cases) and debtor-in-possession financing transactions of this
kind, subject, however, to the second sentence in the italicized preliminary
statement set forth in the forepart of the DIP Term Sheet. All terms used in
this Commitment Letter and not otherwise defined herein shall have the meanings
ascribed to them in the DIP Term Sheet.


The Commitment is issued by CITBC based upon the financial and other information
regarding the Borrower and its affiliates and the Transaction previously
provided to the CITBC. Accordingly, the Commitment and the structure and terms
of the Senior Revolving DIP Facility set forth in the DIP Term Sheet are subject
to the fulfillment to the satisfaction of CITBC of the following conditions (in
addition to those set forth in the DIP Term Sheet): there shall not have
occurred after the date hereof any event, development or circumstance, other
than (A) the commencement of the Chapter II Cases, and (B) any other event that
preceded the commencement of the Chapter II Cases and which was known to CITBC
prior to the date of this Commitment Letter, which has had or could reasonably
be expected to have a material adverse effect on (a) the business or condition
of the Borrower and its subsidiaries, taken as a whole or (b) the likelihood
that during the pendency of the Chapter 11 Cases, the Borrower would be able to
operate within a 25% adverse variance of each of the Total Cash Receipts
(defined below) and the Total Cash Disbursements (defined below) for the 13-week
period commencing on the date of commencement of the Chapter 11 Cases, each
taken individually, on a cumulative basis for the applicable period, as set
forth in the weekly cash flow projections attached as Exhibit B to this
Commitment Letter (the "Approved Budget"). For purposes of this Commitment, (i)
"Total Cash Receipts" shall mean and refer to the line item set forth in the
Approved Budget, the Updated Budget (as defined in the DIP Term Sheet) or any
further rolling update of such budget from the date hereof through the pendency
of the Chapter II Cases, entitled "Total cash receipts", and (ii) "Total Cash
Disbursements" shall mean and refer to the sum of the following line items set
forth in the Approved Budget. the Updated Budget or any further rolling update
of such budget from the date hereof through the pendency of the Chapter 11
Cases: (a) "Total cash disbursements", I2IJI (b) "Interest, debt, cap leases",
p1. (c) "Nonrecurring items (in) out". Borrower will not modify any of the line
item headings or general format set forth in any update of the Approved Budget,
including the Updated Budget, or in any further rolling update of such budget
from the date hereof through the pendency of the Chapter 11 Cases without the
prior written consent of CITBC.


3.     Information.


You hereby represent and covenant that (i) all information (other than
projections, other forward looking information, or information of a general or
industry specific nature), which has been or is hereafter made available to the
DIP Agent by or on behalf of the Borrower, any of its subsidiaries or affiliates
or its representatives in connection with the transactions contemplated hereby
("Information") when taken as a whole, is or, when furnished, will be complete
and correct in all material respects and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made, giving effect to
all written supplements and updates provided thereto, to the extent so provided
not less than two business days prior to the closing of the transactions
contemplated by this Commitment and (ii) the projections that have been or will
be made available to the DIP Agent have been and will be prepared in good faith
based upon assumptions that are reasonable at the time made and at the time made
available to the DIP Agent (it being understood that such projections are
subject to uncertainties and no assurance can be given that they will be
realized). You hereby agree to supplement the Information and the projections
from time to time and to promptly advise us of all developments materially
affecting Borrower, any of its subsidiaries or affiliates or the transactions
contemplated hereby until the closing date of the Senior Revolving DIP, so that
the representation and warranty in the preceding sentence is correct on the
closing date of the Senior Revolving DIP Facility. In structuring and entering
into the Senior Revolving DIP Facility, the DIP Agent will be using and relying
on the Information and the projections without independent verification




--------------------------------------------------------------------------------




thereof.


4.     Indemnity and Expenses.


Borrower agrees (a) to indemnify and hold harmless CITBC and any other lenders
party to the financing agreements contemplated hereunder from time to time and
their respective affiliates and controlling persons and the respective officers,
directors, employees, agents, attorneys, members and successors and assigns of
each of the foregoing (each, an "Indemnified Person") from and against any and
all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter (including the DIP Term Sheet), the
Transaction, the Senior Revolving DIP Facility or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto, and to
reimburse each such Indemnified Person upon demand for any reasonable legal or
other expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses (i) to
the extent they are found in a final, non-appealable judgment of a court of
competent jurisdiction to have solely and directly resulted from the willful
misconduct or gross negligence of such Indemnified Person, (ii) arising out of a
breach in bad faith by any Indemnified Person or its affiliates under this
Commitment Letter or the Senior Revolving DIP Facility found in a final,
non-appealable judgment of a court of competent jurisdiction to have solely and
directly resulted from the willful misconduct or gross negligence Of such
Indemnified Person, and (iii) in connection with any claim, investigation or
other proceeding between or among Indemnified Persons, and (b) to reimburse each
Indemnified Person from time to time, upon presentation of a summary statement,
for all reasonable out-of pocket expenses (including but not limited to
appraisal, consulting and auditing fees, and reasonable fees, out-of-pocket
disbursements and other charges of counsel to the DIP Agent), in each case
incurred in connection with the Senior Revolving DIP Facility and the
preparation of this Commitment Letter, the Loan Documentation and any security
arrangements in connection therewith and the administration, amendment,
modification or waiver thereof (or any proposed amendment, modification or
waiver thereof), whether or not the closing date occurs for the Senior Revolving
DIP Facility or any Loan Documentation is executed and delivered or any
extensions of credit are made thereunder. Notwithstanding any other provision of
this Commitment Letter, no Indemnified Person shall be liable for (i) any
damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent such damages are found in a final,
nonappealable judgment of a court of competent jurisdiction to have solely and
directly resulted from the willful misconduct or gross negligence of such
Indemnified Person or (ii) any indirect, special, punitive or consequential
damages in connection with its activities related to the Senior Revolving DIP
Facility. The foregoing, and similar language set forth in the DIP Term Sheet is
not intended to and shall not narrow the breadth and scope of provisions set
forth in the Existing Credit Agreement relating to indemnification and expense
reimbursement of the agent and lenders thereunder, or as may be set forth in the
Senior Revolving DIP Facility.


5.     Commitment Fee.


To induce CITBC to execute and deliver the Commitment Letter, you hereby agree
to pay a commitment fee in an amount equal to 0.5% of the aggregate committed
amount of the Senior Revolving DIP Facility (the "Commitment Fee"), which
Commitment Fee is fully earned and payable upon your execution and delivery of
this Commitment Letter and once paid shall be nonrefundable.


6.     Other Services.


You acknowledge that CITBC and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other persons in respect of which you may have conflicting interests regarding
the transactions described herein and otherwise. Neither CITBC nor any of its
affiliates will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or their other relationships
with you in connection with the performance by them of services for other
persons, and neither CITBC nor any of its affiliates will furnish any such
information to other persons. You also acknowledge that neither CITBC nor any of
its affiliates have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.


You hereby agree that, on or after the closing of the Senior Revolving DIP
Facility, CITBC or any of its affiliates may, (subject to providing you with a
copy thereof at least one business day prior to publication and an opportunity
to comment thereon) place "tombstone" advertisements (which may include any of
Borrower’s or its affiliates’ trade names or corporate logos and a brief
description of the Senior Revolving DIP Facility and the Transaction) in
publications or other media of their choice (including without limitation
"e-tombstones" published or otherwise circulated in electronic form and related
hyperlinks to the Borrower’s corporate website) at CITBC’s own expense. In
addition, CITBC may disclose the information about the Senior Revolving DIP
Facility and the Transaction to market data collectors and similar service
providers to the financing community.




--------------------------------------------------------------------------------






7.     Confidentiality.


This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the DIP Term Sheet, or any of their respective terms or
the substance thereof shall be disclosed by you, directly or indirectly, to any
other person except (a) the trustee under the indenture for the Senior Secured
Notes (the "Trustee"), the underwriter and trustee for any proposed senior
secured notes intended to be issued in exchange for the Senior Secured Notes
("New Senior Secured Notes") (and as required in disclosure associated with the
sale of such New Senior Secured Notes) (the "Underwriter") and the trustee under
the indenture for the New Senior Secured Notes (the "New Trustee"), and your,
the Underwriter’s, the Trustee’s, and the New Trustee’s respective officers,
directors, employees, attorneys, accountants and advisors on a confidential and
need-to-know basis, provided, however, that such permitted disclosures shall be
made only on the condition that such matters may not, except as required by law,
be further disclosed, (b) as required by applicable law or compulsory legal
process (in which case you agree to inform us promptly thereof), (c) the
Borrower may file this Commitment Letter and the DIP Term Sheet with the
Bankruptcy Court, and (d) all noteholders, their investment advisors and
managers and each of their respective officers, directors, employees, attorneys,
accountants and advisors. None of this Commitment Letter, the DIP Term Sheet,
nor any of their respective terms or the substance thereof shall be disclosed
directly or indirectly to any other potential source of financing (excluding the
parties enumerated in clause (d) of the preceding sentence) without the prior
written consent of CITBC. No person, other than the parties hereto, is entitled
to rely upon this Commitment Letter or any of its contents or have any
beneficial or legal right, remedy, or claim hereunder. No person (other than
CITBC) shall, except as required by law, or as permitted herein, use the name
of, or refer to, CITBC, or any of its affiliates, in any correspondence,
discussions, press release, advertisement or disclosure made in connection with
the Senior Revolving DIP Facility without the prior written consent of CITBC.


8.     Survival.


The compensation, reimbursement, expense, indemnification, confidentiality,
governing law, forum and waiver of jury trial provisions contained herein shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments of CITBC.


9.     Assignments; Amendments; Governing Law, Etc.


The Commitment shall not be assignable by you without the prior written consent
of CITBC. The Commitment is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or to create any rights
in favor of, any person other than the parties hereto (and Indemnified Persons)
and you agree that it does not create a fiduciary relationship among the parties
hereto. CITBC may assign its commitments hereunder to any of its affiliates or
with your consent (which consent shall not be unreasonably withheld, conditioned
or delayed) to any DIP Lender. Any such assignment to an affiliate will not
relieve CITBC from any of its obligations hereunder unless and until such
affiliate shall have executed the Loan Documentation evidencing its agreement to
fund the commitment so assigned and shall have funded such commitment. Any
assignment to a DIP Lender shall release CITBC from the portion of its
commitments hereunder so assigned; provided that in the event such DIP Lender
does not fund such assigned commitments, CITBC shall fund such amount; provided
however that this provision will automatically terminate and be of no further
force or effect upon the initial advance of the DIP Lenders under the Senior
Revolving DIP Facility. Any and all obligations of, and services to be provided
by, CITBC hereunder (including, without limitation, the Commitment) may be
performed and any and all rights of the DIP Agent hereunder may be exercised by
or through any of its affiliates or branches. THIS COMMITMENT LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND, IF APPLICABLE, THE BANKRUPTCY CODE.


EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT OR THE PERFORMANCE OF SERVICES
HEREUNDER. Each of the parties hereto hereby irrevocably and unconditionally (a)
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Commitment Letter or the
transactions contemplated hereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, in such Federal court, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter or the transactions contemplated hereby in
any New York State court or in any such Federal court and (c) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. This Commitment
Letter, together with the DIP Term Sheet, embodies the entire understanding
among the parties hereto relating to the matters discussed herein and therein
and supersedes all prior discussions, negotiations, proposals, agreements and
understandings, whether oral or written, relating to the subject matter




--------------------------------------------------------------------------------




hereof and thereof. No course of prior conduct or dealings between or among the
parties hereto. no usage of trade, and no parole or extrinsic evidence of any
nature, shall be used or be relevant to supplement, explain or modify any term
used herein. Any modification or waiver of the Commitment or the terms hereof
must be in writing, must be stated to be such and must be signed by an
authorized representative of each party hereto.


10.     Patriot Act.


CITBC hereby notifies you that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the
"Patriot Act"), it is required to obtain, verify and record information that
identifies the Borrower, and each Guarantor (as defined in the DIP Term Sheet)
which information includes names and addresses and other information that will
allow CITBC to identify the Borrower and each Guarantor in accordance with the
Patriot Act.


11.     Acceptance of Commitment; Termination.


If you wish to accept the Commitment, please return executed counterparts of
this Commitment Letter, together with full payment of the Commitment Fee, to
CITBC, on or before 5:00 p.m., New York City time, on July 18, 2012, otherwise,
the offer set forth herein shall automatically terminate on such date and time
and be of no further force or effect. In the event that (i) the Chapter 11 Cases
are not commenced on or before September 5, 2012 or (ii) the initial borrowing
in respect of the Senior Revolving DIP Facility does not occur on or before the
fourth business day following the commencement of the Chapter 11 Cases ("DIP
Commitment Expiration Date") then this Commitment Letter and the commitment and
undertakings of CITBC hereunder shall automatically terminate unless CITBC
shall, in its discretion, agree to an extension. Before such date, CITBC may
terminate its obligations under this Commitment Letter as contemplated by
Section 2 of this Commitment Letter and as otherwise expressly provided in this
Commitment.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK














[signature page follows]








--------------------------------------------------------------------------------








This Commitment Letter may be executed in any number of counterparts, each of
which, when so executed, shall he deemed to be an original, but all such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Commitment Letter by
facsimile or electronic transmission shalt be effective as a delivery of a
manually executed counterpart of this Commitment Letter.


Very truly yours,


THE CIT GROUP/BUSINESS CREDIT, INC.
[donnaevansignature.jpg]




ADDITIONAL SIGNATURES ON FOLLOWING PAGE
REMAINDER OP PAGE INTENTIONALLY LEFT BLANK






--------------------------------------------------------------------------------












The Foregoing Is Hereby Accepted And
Agreed To In All Respects By The Undersigned
for Itself and on behalf of its subsidiaries,
this 18th day of July, 2012:


BROADVIEW NETWORKS HOLDINGS, INC.


[coreyrinkersignature.jpg]
BROAD VIEW NETWORKS, INC.
[coreyrinkersignature.jpg]


BROADVIEW NETWORKS OF MASSACHUSETTS, INC.
[coreyrinkersignature.jpg]


BROAD VIEW NETWORKS OF VIRGINIA, INC.
[coreyrinkersignature.jpg]


BRIDGECOM INTERNATIONAL, INC.
[coreyrinkersignature.jpg]






